Title: From George Washington to Brigadier General Duportail, 29 September 1778
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


          
            Sir,
            [Fredericksburg, 29 September 1778]
          
          You will proceed forthwith to Boston in the State of Massachusettes Bay. You will examine into the state of the fortifications which have been erected and are erecting for the defence of that Town against a Land attack; and you will form a plan, from a view of the whole local situation of the place, which shall appear best calculated to give it the most effectual security, that circumstances will permit. Without intention to lay any re[s]traint which may contradict your own Judgements—I will barely hint my desire in general that the works may not be too extensive with a view of embracing any considerable part of the bay—the heights of Dorchester which immediately command the town, will strike you as an object of the first attention—& the possession of them as indispensible—the occupying them, Roxbury heights and such grounds as may cover the inner bason with works capable of obstinate defence—will together with the fortifications of the harbour secure the Town and French Squadron—’till the arrival of this Army. You will combine your project upon the principle of a 
            
            
            
            cooperation with the Squadron of His most christian Majesty, for the mutual defence of itself and the Town of Boston—In this however it cannot be my intention, that there should be any interference with the measures adopted by His Excellency Count D’Estaing; But that you should connect your plan for the defence by Land, with his for the defence by water, in such manner as that there may be consistency and mutual support. When you have formed your plan you will submit it to major Genl Heath who commands in that Quarter for his approbation; and he will give the necessary assistance to carry it into execution. You will be pleased to correspond with me and render me an account of the measures taken in persuance of these instructions. Given at Head Quarters Fredericksburg Septr 29th 1778.
          
            Go: Washington
          
        